DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-7 are pending wherein claims 1-6 are currently under examination and claim 7 is withdrawn from further consideration pursuant 37 CFR 1.142(b) as being drawn to a non-elected method of improving a turbocharger housing. Applicant’s election of claims 1-6 was made with traverse in the Response filed on March 25, 2021. Applicant traverses on the grounds that the technical and inventive feature of the alloy claimed in claims 1-6 is the development, after great investment in time and resources, of a nickel-and chromium-rich highly heat-resistant, austenitic iron based alloy; the alloy exhibits an improved fine dendritic carbide structure and can withstand repeated thermal elongation and strain which is particularly important for an exhaust-gas turbocharger component exposed to exhaust gas flow, such as a turbine housing; the alloy also guarantees very good thermo-mechanical fatigue (TMF) loading performance; a thermal cracking problem of the component is decisively influenced the inventive alloy by the relationship between the elements nickel, niobium, cerium and vanadium and the invention concerns a method for prevention of crack formation and for minimizing oxidation in a turbocharger turbine housing. 
In response, the Examiner notes that this application is under rules associated with 35 U.S.C. 371, 35 U.S.C. 372 and 35 U.S.C. 121 and the Examiner provided a reference that reads on the independent product claim and has met the burden associated with 35 U.S.C. 372 and 35 U.S.C. 121 in order to justify a restriction requirement between product and process inventions. Further, consideration of both inventions would require consideration of additional 112 issues, consideration of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Furtado et al. (FR 3 015 527). 
In regard to claim 1, Furtado et al. (FR ‘527) discloses iron-nickel-based alloys having compositions relative to that of the instant invention as set forth below [0002]. 
Element
Instant Claim
(weight percent)
Furtado et al. (FR ‘527)
(weight percent)
Overlap
C
0.3 – 0.6 
0.2 – 0.6 
0.3 – 0.6 
Cr
24 – 27 
20 – 35 
24 – 27 
Si
1.5 – 2.4 
0.5 – 2.5 
1.5 – 2.4 
Nb
0.7 – 1.0 
0.5 – 2 
0.7 – 1.0 
Ni
27.5 – 30 
20 – 45 
27.5 – 30 
V
0.4 – 0.6 
0 – 2 
0.4 – 0.6 
N
0.05 – 0.25 
0.1 – 0.2 
0.1 – 0.2 
Ce
0 – 0.4 
0
0
Mn
0 – 2.0 
0
0
Al
0 – 0.7 
0
0
B
0 – 0.05 
0
0
Fe
Balance
Balance
Balance


The Examiner notes that the claimed amounts of carbon, chromium, silicon, niobium, nickel, vanadium, nitrogen, cerium, manganese, aluminum and boron overlap the amounts disclosed by Furtado et al. (FR ‘527), which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have 
With respect to the recitation “having an austenitic base structure comprising a carbide structure” in claim 1, Furtado et al. (FR ‘527) discloses that nitrogen and nickel stabilize the austenite phase [0002] and a carbide structure [0003]. 
With respect to the recitation “consisting of” in claim 1, Furtado et al. (FR ‘527) does not require the presence of elements beyond those present in claim 1 and therefore reads on the claim. MPEP 2111.03. 
In regard to claim 2, Furtado et al. (FR ‘527) discloses 0.1 to 0.2 weight percent nitrogen, which is the same range of the instant invention [0002]. 
In regard to claim 3, Furtado et al. (FR ‘527) discloses 0.1 to 0.2 weight percent nitrogen, which overlaps the range of the instant invention [0002]. 
In regard to claim 4, Furtado et al. (FR ‘527) discloses iron-nickel-based alloys having compositions relative to that of the instant invention as set forth below [0002]. 
Element
Instant Claim
(weight percent)
Furtado et al. (FR ‘527)
(weight percent)
Overlap
C
0.3 – 0.6 
0.2 – 0.6 
0.3 – 0.6 
Cr
24 – 27 
20 – 35 
24 – 27 
Si
1.5 – 2.4 
0.5 – 2.5 
1.5 – 2.4 
Nb
0.7 – 1.0 
0.5 – 2 
0.7 – 1.0 
Ni
27.5 – 30 
20 – 45 
27.5 – 30 
V
0.4 – 0.6 
0 – 2 
0.4 – 0.6 
N
0.08 – 0.2
0.1 – 0.2 
0.1 – 0.2 
Ce
0 – 0.4 
0
0
Mn
0 – 2.0 
0
0
Al
0 – 0.7 
0
0
B
0 – 0.05 
0
0
Fe
Balance
Balance
Balance


prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of carbon, chromium, silicon, niobium, nickel, vanadium, nitrogen, cerium, manganese, aluminum and boron from the amounts disclosed by Furtado et al. (FR ‘527) because Furtado et al. (FR ‘527) discloses the same utility throughout the disclosed ranges. 
With respect to the recitation “having an austenitic base structure comprising a carbide structure” in claim 4, Furtado et al. (FR ‘527) discloses that nitrogen and nickel stabilize the austenite phase [0002] and a carbide structure [0003]. 
With respect to the recitation “consisting of” in claim 4, Furtado et al. (FR ‘527) does not require the presence of elements beyond those present in claim 1 and therefore reads on the claim. MPEP 2111.03. 
In regard to claim 5, Furtado et al. (FR ‘527) does not disclose or require the presence of the sigma phases and therefore reads on the claim. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Furtado et al. (FR 3 015 527) as applied to claim 1, and further in view of Choudhury et al. (Machinability of nickel-base super alloys: a general review). 
In regard to claim 6, Furtado et al. (FR ‘527) discloses iron-nickel alloys that would be used to form reforming tubes for furnaces [0001] as set forth above, which would be applicable to the chemical industry. However, Furtado et al. (FR ‘527) does not specify wherein the iron-nickel alloys would be used to form exhaust gas turbochargers. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the iron-nickel base superalloys, as disclosed by Furtado et al. (FR ‘527), to form turbocharger exhaust components such as valves, as disclosed by Choudhury et al., due to their high heat resistance and combination of mechanical strength and resistance to surface degradation, as disclosed by Choudhury et al. (Introduction).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,359,938 in view of Shingledecker et al. (Creep behavior of a new cast austenitic alloy). 
In regard to instant claims 1 and 6, claim 1 of U.S. Patent No. 9,359,938 discloses a component for turbocharger applications having an austenitic base structure comprising a carbide structure wherein the alloys would have compositions relative to that of the instant invention as set forth below.
Element
Instant Claim
(weight percent)
U.S. Patent No 9,359,938
(weight percent)
Overlap
C
0.3 – 0.6 
0.1 – 0.5  
0.3 – 0.5 
Cr
24 – 27 
20 – 28
24 – 27 
Si
1.5 – 2.4 
0.5 – 1.8
1.5 – 1.8 
Nb
0.7 – 1.0 
0.5 – 2 
0.7 – 1.0 
Ni
27.5 – 30 
20 – 28
27.5 – 28 
V
0.4 – 0.6 
0 – 1.8
0.4 – 0.6 
N
0.05 – 0.25 
-
-
Ce
0 – 0.4 
-
-
Mn
0 – 2.0 
-
-
Element
Instant Claim
(weight percent)
U.S. Patent No 9,359,938
(weight percent)
Overlap
Al
0 – 0.7 
-
-
B
0 – 0.05 
-
-
Fe
Balance
Balance
Balance


The Examiner notes that the claimed amounts of carbon, chromium, silicon, niobium, nickel, vanadium, cerium, manganese, aluminum and boron overlap the amounts disclosed in U.S. Patent No. 9,359,938, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of carbon, chromium, silicon, niobium, nickel, vanadium, cerium, manganese, aluminum and boron from the amounts disclosed by U.S. Patent No. 9,359,938 because U.S. Patent No. 9,359,938 discloses the same utility throughout the disclosed ranges. 
Claim 1 of U.S. Patent No. 9,359,938 discloses iron-nickel base alloys as set forth above, claim 1 of U.S. Patent No. 9,359,938 does not specify the range of 0.05 to 0.25 weight percent nitrogen. 
Shingledecker et al. teaches adding nitrogen in an amount of 0.1 to 0.25 weight percent to iron-nickel base superalloys in order to stabilize the austenite matrix (Table 1 and page 22, right column). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to add 0.10 to 0.25 weight percent nitrogen, as disclosed by Shingledecker et al., to the iron-nickel base superalloys, as disclosed in claim 1 of U.S. Patent No. 9,359,938, in order to stabilize the austenite matrix, as disclosed by Shingledecker et al. (Table 1 and page 22, right column). 
With respect to the recitation “consisting of” in instant claim 1, U.S. Patent No. 9,359,938 in combination with Shingledecker et al. would not require the presence of additional elements beyond those specified in the claim and therefore would read on the instant claim 1. 
In regard to instant claim 2, Shingledecker et al. suggests 0.1 to 0.25 added to iron-nickel superalloys, which would encompass the range of instant claim 2. 

In regard to instant claim 4, claim 1 of U.S. Patent No. 9,359,938 discloses a component for turbocharger applications having an austenitic base structure comprising a carbide structure wherein the alloys would have compositions relative to that of the instant invention as set forth below.
Element
Instant Claim
(weight percent)
U.S. Patent No 9,359,938
(weight percent)
Overlap
C
0.3 – 0.6 
0.1 – 0.5  
0.3 – 0.5 
Cr
24 – 27 
20 – 28
24 – 27 
Si
1.5 – 2.4 
0.5 – 1.8
1.5 – 1.8 
Nb
0.7 – 1.0 
0.5 – 2 
0.7 – 1.0 
Ni
27.5 – 30 
20 – 28
27.5 – 28 
V
0.4 – 0.6 
0 – 1.8
0.4 – 0.6 
N
0.08 – 0.2
-
-
Ce
0 – 0.4 
-
-
Mn
0 – 2.0 
-
-
Al
0 – 0.7 
-
-
B
0 – 0.05 
-
-
Fe
Balance
Balance
Balance


The Examiner notes that the claimed amounts of carbon, chromium, silicon, niobium, nickel, vanadium, cerium, manganese, aluminum and boron overlap the amounts disclosed in U.S. Patent No. 9,359,938, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of carbon, chromium, silicon, niobium, nickel, vanadium, cerium, manganese, aluminum and boron from the amounts disclosed by U.S. Patent No. 9,359,938 because U.S. Patent No. 9,359,938 discloses the same utility throughout the disclosed ranges. 
Claim 4 of U.S. Patent No. 9,359,938 discloses iron-nickel base alloys as set forth above, claim 1 of U.S. Patent No. 9,359,938 does not specify the range of 0.05 to 0.25 weight percent nitrogen. 
Shingledecker et al. teaches adding nitrogen in an amount of 0.1 to 0.25 weight percent to iron-nickel base superalloys in order to stabilize the austenite matrix (Table 1 and page 22, right column). 

With respect to the recitation “consisting of” in instant claim 4, U.S. Patent No. 9,359,938 in combination with Shingledecker et al. would not require the presence of additional elements beyond those specified in the claim and therefore would read on the instant claim 1. 
In regard to instant claim 5, claim 2 of U.S. Patent No. 9,359,938 requires that alloys be substantially free of sigma phases, which would mean either free or close to free which would overlap the scope of instant claim 5. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JESSEE R ROE/Primary Examiner, Art Unit 1796